{¶ 90} I concur with the majority's reasoning and finding that appellant's first and second assignments of error are not well-taken.
 {¶ 91} I must, however, concur in judgment only as to appellant's third assignment of error.
 {¶ 92} R.C. 2151.414 (B)(1) permits termination of parental rights for a child in the temporary custody of a children's services agency for 12 or more months out of a consecutive 22 months on a best interests finding only. I must reiterate my concerns expressed previously in In re Delfino M., 6th Dist. No. L-04-1010, 2005-Ohio-320, at ¶ 24 and In re Alexis K.,160 Ohio App. 3d 32; 2005-Ohio-1380; at ¶ 58 and 59 that substantial due process problems may arise because of the lack of a parental fitness analysis.
 {¶ 93} The majority was careful to state that the trial court did not err when it terminated parental rights based on R.C.2151.414 (B) (1), as this was an "additional, merely cumulative" reason as well as provided for by statute. I find appellant's third assignment of error not well-taken.